MEMORANDUM ****
Hassan Hajiyusuf Imán, a native of Somalia and citizen of Canada, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s denial of his 1-212 application to reapply nunc pro tunc for admission. We lack jurisdiction to consider the discretionary denial of Iman’s application for admission and dismiss the petition for review. 8 U.S.C. § 1252(a)(2)(B)(ii); Perez-Gonzalez v. Ashcroft, 379 F.3d 783, 788-89 (9th Cir.2004); Ramadan v. Gonzales, 479 F.3d 646, 654 (9th Cir.2007) (noting that the “case does not involve a challenge to the agency’s exercise of discretion” and that “[sjection 106 does not restore jurisdiction over discretionary determinations”).
PETITION FOR REVIEW DISMISSED.

 xhiS disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.